NUMBER 13-15-00125-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JOSEPH RAY CRAWFORD,                                                      Appellant,


                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 24th District Court
                          of Dewitt County, Texas.


                        MEMORANDUM OPINION
                Before Justices Garza, Perkes and Longoria
                Memorandum Opinion by Justice Longoria

      Appellant Joseph Crawford was charged with retaliation against a witness, a third-

degree felony offense. See TEX. PENAL CODE ANN. § 36.06(c) (West, Westlaw through

2015 R.S.). Crawford was placed on probation. Years later, the State requested the trial

court to revoke his probation. The parties reached a plea agreement, but the State
withdrew from the agreement. In a single issue on appeal, Crawford argues that the trial

court erred by allowing the State to withdraw from its plea bargain agreement. We affirm.

                                         I. BACKGROUND

      On August 25, 2006, Crawford entered an open guilty plea to the retaliation charge

and received a ten-year sentence in the Texas Department of Criminal Justice—

Institutional Division (TDCJID). His sentence was suspended, and Crawford was placed

on probation for ten years. On April 29, 2014, the State filed a petition to revoke

Crawford’s probation alleging that Crawford violated several terms of his probation.

      On December 8, 2014, the trial court held a hearing on the motion to revoke

Crawford’s probation. Crawford and the State reached and signed a plea agreement

regarding his probation being revoked. However, during the hearing, the State informed

the court that a mistake had been made in the agreement. The plea agreement, as

written, would have granted Crawford four years of credit on his ten-year sentence for

time spent in Substance Abuse Felony Punishment Facilities. However, the State did not

intend to give Crawford credit for his time in the substance facilities; the State intended

Crawford to waive any credit he may have been entitled to receive for time spent in the

facilities. After the trial court discussed the apparent mistake with both parties, the

following exchange occurred:

      [Trial Court]: And so is it your wish to go ahead and reset this matter?

      [Crawford’s Counsel]: I believe it is. Is that what you want to do, Mr. Crawford?

      [Crawford]:   Yeah, because I didn't – we spent all this time to get that all
                    understood and then when I get up here it's not understood no more
                    so, yeah, I'm not taking that.




                                            2
Therefore, the trial court allowed the State to withdraw its plea agreement and reset the

case for a final contested hearing on February 25, 2015. At the hearing, the State

asserted various grounds to revoke Crawford’s probation; Crawford pled not true to the

allegations.   The trial court found the State’s allegations true, revoked Crawford’s

probation, and sentenced him to ten years’ confinement in the TDCJID. This appeal

followed.

                                       II. PLEA BARGAINS

       In his sole issue on appeal, Crawford argues that the trial court mistakenly allowed

the State to withdraw from its signed plea bargain agreement.

A.     Applicable Law

       “At its core, a plea bargain is a contract between the state and the defendant.”

Moore v. State, 295 S.W.3d 329, 331 (Tex. Crim. App. 2009). Both the State and the

defendant are bound by the terms of the agreement “once it is accepted by the judge.”

Id. But until the trial court accepts the plea bargain agreement in open court, the plea

bargain is not binding on any party. See id.; Bitterman v. State, 180 S.W.3d 139, 142

(Tex. Crim. App. 2005); Ortiz v. State, 933 S.W.2d 102, 104 (Tex. Crim. App. 1996); see

also TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(2) (West, Westlaw through 2015 R.S.).

B.     Discussion

       Crawford argues that the State should not have been allowed to withdraw its plea

bargain agreement since the State had already entered into a binding contract.

Furthermore, as Crawford suggests, it is true that “a unilateral mistake will not normally

void a contract.” In re Green Tree Servicing LLC, 275 S.W.3d 592, 598 (Tex. App.—

Texarkana 2008, no writ). However, there must first be a valid contract. In the hearing



                                            3
on December 8, 2014, the trial court went through all of the required admonishments for

a plea of “true.” See TEX. CODE CRIM. PROC. ANN. art. 26.13(a). But before the trial court

announced its acceptance or rejection of the plea agreement, the State informed the court

of a mistake it made in drafting the agreement and the plea agreement was withdrawn.

Since a plea bargain is only a tentative agreement until the judge accepts it, there was no

binding contract and the State could properly withdraw from the agreement. See Moore,
295 S.W.3d at 331; Ortiz, 933 S.W.2d at 104. Therefore, the trial court did not err in

allowing the State to withdraw from the agreement.

       We overrule Crawford’s sole issue.

                                         III. CONCLUSION

       We affirm the trial court’s judgment.



                                                   Nora L. Longoria
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of December, 2015.




                                               4